Citation Nr: 0216990	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-22 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
subtotal gastrectomy for duodenal ulcer.

2.  Entitlement to a compensable evaluation for a ventral 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued an evaluation of 40 percent for 
subtotal gastrectomy for duodenal ulcer and zero percent for 
a ventral hernia.  The veteran filed a timely notice of 
disagreement and substantive appeal.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in November 1999, the veteran indicated that he 
wished to personally appear at a videoconference hearing at 
the VA Health Care Center (VAHCC) in El Paso, Texas, before 
a Member of the Board.  Pursuant to 38 C.F.R. § 20.700 
(2002), a hearing on appeal will be granted if a veteran, or 
a veteran's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) (West 
Supp. 2002).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a videoconference hearing, 
to be held at the VAHCC in El Paso, 
Texas, before a Member of the Board 
sitting in Washington, DC.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board is appealable to the Court.  
This remand is in the nature of a preliminary order and does 
not constitute a final decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).




